                  Case 2:17-cv-01349-KJM-CKD Document 146 Filed 10/15/20 Page 1 of 2


              1    VICTOR M. SHER (SBN 96197)
                   vic@sheredling.com
              2    MATTHEW K. EDLING (SBN 250940)
              3    matt@sheredling.com
                   TIMOTHY R. SLOANE (SBN 292864)
              4    tim@sheredling.com
                   ADAM M. SHAPIRO (SBN 267429)
              5    adam@sheredling.com
                   NICOLE E. TEIXEIRA (SBN 305155)
              6    nicole@sheredling.com
              7    KATIE H. JONES (SBN 300913)
                   katie@sheredling.com
              8    SHER EDLING LLP
                   100 Montgomery St. Suite 1410
              9    San Francisco, CA 94104
                   Tel: (628) 231-2500
             10
                   Fax: (628) 231-2929
             11
                   Attorneys for Plaintiffs
             12    Rio Linda Elverta Community Water District and
                   Sacramento Suburban Water District
             13

             14
                                              UNITED STATES DISTRICT COURT
             15
                                         FOR THE EASTERN DISTRICT OF CALIFORNIA
             16
                   RIO LINDA ELVERTA COMMUNITY                      Case No. 2:17-cv-01349-KJM-CKD
             17    WATER DISTRICT,
                                                                    NOTICE OF SUPPLEMENTAL
             18
                                Plaintiff,                          AUTHORITY
             19           vs.

             20    THE UNITED STATES OF AMERICA, ET                 Judge: Kimberly J. Mueller
                   AL.,
             21

             22
                                Defendants.                         Actions filed: June 30, 2017

             23    SACRAMENTO SUBURBAN WATER                        Case No. 2:17-cv-01353-KJM-KJN
                   DISTRICT,
             24
                                Plaintiff,
             25
                          vs.
             26
                   ELEMENTIS CHROMIUM
             27    INCORPORATED, ET AL.,

             28                 Defendants.
  SHER
EDLING LLP          NOTICE OF SUPPLEMENTAL AUTHORITY
                  Case 2:17-cv-01349-KJM-CKD Document 146 Filed 10/15/20 Page 2 of 2


              1                            NOTICE OF SUPPLEMENTAL AUTHORITY

              2           On July 6, 2020, Defendant United States of America (“United States”) filed motions to

              3    dismiss in the above-captioned cases. See Rio Linda Dkt. 129; Sacramento Suburban Dkt. 135.

              4    Plaintiffs Rio Linda Elverta Community Water District and Sacramento Suburban Water District

              5    filed their oppositions to the motion to dismiss on August 5, 2020. See Rio Linda Dkt. 139;

              6    Sacramento Suburban Dkt. 145. The United States filed its reply on August 20, 2020. See Rio

              7    Linda Dkt. 141; Sacramento Suburban Dkt. 147. On September 22, 2020, the Court ordered the

              8    motion submitted without oral argument and vacated the prior hearing date of October 16, 2020.

              9    See Rio Linda Dkt. 145; Sacramento Suburban Dkt. 151.

             10           Plaintiffs respectfully submit this Notice of Supplemental Authority to inform the Court of

             11    the published decision by the U.S. Court of Appeals for the Ninth Circuit in Nanouk v. United

             12    States, 974 F.3d 941 (9th Cir. 2020) (attached hereto as Exhibit A). The Nanouk opinion,

             13    specifically Part III.C, relates to the parties’ arguments regarding policy considerations under the

             14    second prong of the discretionary function exception test. See id. at § III.C.

             15

             16      Dated: October 15, 2020                        SHER EDLING LLP
             17

             18                                              By: /s/ Nicole E. Teixeira
                                                                 Victor M. Sher
             19                                                  Matthew K. Edling
                                                                 Timothy R. Sloane
             20                                                  Adam M. Shapiro
                                                                 Nicole E. Teixeira
             21
                                                                 Katie H. Jones
             22
                                                                    Attorneys for Plaintiffs Rio Linda Elverta
             23                                                     Community Water District and Sacramento
                                                                    Suburban Water District
             24

             25

             26

             27

             28

  SHER
EDLING LLP          NOTICE OF SUPPLEMENTAL AUTHORITY                                                                      1
